Citation Nr: 1615523	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  11-18 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left chondromalacia patella with osteoarthritis ("left knee disability").

2.  Entitlement to a rating in excess of 10 percent for right chondromalacia patella with osteoarthritis ("right knee disability).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to June 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which continued 10 percent ratings for the left and right knee disabilities.

The Veteran testified at a videoconference hearing before the undersigned in October 2015 and a transcript of that hearing is of record.


FINDINGS OF FACT

1.  For the entire period of appeal, the left knee disability is manifested by pain, flexion limited to no more than 115 degrees, and a meniscus tear with frequent episodes of locking pain and effusion.  There is no evidence of ankylosis, moderate recurrent subluxation or lateral instability, semilunar cartilage removal, extension limited to at least 5 degrees, impairment of the tibia and fibula, or genu recurvatum.

2.  For the entire period of appeal, the right knee disability is manifested by pain, flexion limited to no more than 110 degrees, and a meniscus tear with frequent episodes of locking pain and effusion.  There is no evidence of ankylosis, moderate recurrent subluxation or lateral instability, semilunar cartilage removal, extension limited to at least 5 degrees, impairment of the tibia and fibula, or genu recurvatum.



CONCLUSIONS OF LAW

1.  For the entire period of appeal, the criteria for the assignment of a disability evaluation of 20 percent for the left knee disability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5258 (2015).

2.  For the entire period of appeal, the criteria for the assignment of a disability evaluation of 20 percent for the right knee disability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in January 2010, prior to the adjudication of the instant claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for increased ratings, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).                                                                                                                                                                                                                                                                                                                             

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the issues on their merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available and relevant service treatment records (STRs), VA medical records, and records from the Social Security Administration (SSA) have been associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

The Veteran underwent VA examinations in February 2010 and November 2014 to obtain medical evidence regarding the severity of the knee disabilities.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5256 through 5263 set forth the relevant provisions for disabilities of the knee.

Diagnostic Code 5256 governs ankylosis of the knee, and provides a 30 percent rating for knee ankylosis in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  

The Schedule provides that the normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5257 governs other impairment of the knee, providing respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides for a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Id.

Diagnostic Code 5259 provides a maximum 10 percent rating for removal of semilunar cartilage that is symptomatic.  Id.

Diagnostic Code 5260, which governs limitation of leg flexion, provides a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  Id.  

Diagnostic Code 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for extension limited to 45 degrees.  Id. 

Diagnostic Code 5262 provides that impairment of the tibia and fibula characterized by malunion with slight knee or ankle disability warrants a 10 percent evaluation, malunion with moderate knee or ankle disability warrants a 20 percent evaluation, and malunion with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  Id.

Diagnostic Code 5263 provides a maximum 10 percent rating for genu recurvatum that is acquired and traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  Id.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 Note 1.

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).  In addition, a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Increased Ratings for Bilateral Knee Disabilities

The Veteran's chondromalacia patella of the left knee and chondromalacia of the right knee are rated under Diagnostic Codes 5257-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  Here, the hyphenated diagnostic code indicate that other impairment of the knee (Diagnostic Code 5257) is rated under the criteria for traumatic arthritis (Diagnostic Code 5010).

The Veteran contends that his knees swell and hurt every day.  He states that he can walk only two blocks, stand for only 10 minutes, and has been given knee braces, physical therapy, a mobility scooter, and a scooter lift.  The Veteran asserts that he should be rated at 30 percent under Diagnostic Code 5257 and at 20 percent under Diagnostic Code 5010.  See the June 2011 VA Form 9; May 2015 statement; May 2015 VA Form 9.

The Board has carefully reviewed the evidence of record and finds that the record does not demonstrate the requisite manifestations for ratings in excess of 10 percent for the left knee disability or the right knee disability under Diagnostic Codes 5257-5010.  For a 20 percent rating under Diagnostic Code 5257, there must be moderate recurrent subluxation or lateral instability.  Alternately, for a 20 percent rating under Diagnostic Code 5010, flexion must be limited to 30 degrees, extension must be limited to 15 degrees, or there must be x-ray evidence of involvement of two or more major joints or minor joint groups.  In this case, the weight of the competent and credible evidence shows that the left knee disability is manifested by flexion limited to no more than 115 degrees and full extension, and the right knee is manifested by flexion limited to no more than 110 degrees and full extension.

The left knee disability and the right knee disability do not more nearly approximate moderate recurrent subluxation or lateral instability, limitation of flexion to 30 degrees, or limitation of extension to 15 degrees.  Treatment records from a private doctor, S.P., indicate that in September 2009 the Veteran reported that his left knee locked, gave out, and caught at times.  He also had an ongoing sense of weakness.  Physical examination showed range of motion from zero to 135 degrees, with two areas of tenderness to palpation.  The Veteran also reported that his right knee ached and kept him awake at night, and also locked and caught at times.  Physical examination showed range of motion from zero to 130 degrees, with tenderness to palpation.  There was no major knee ligament instability.  In December 2009, the Veteran had an MRI of the right knee, which showed a mild size effusion and was suspicious for a horizontal cleavage plane tear posterior one-half lateral meniscus.  Dr. S.P. treated the Veteran with a steroid injection into the right knee.

VA treatment records indicate that in November 2009, the Veteran reported having bilateral knee pain, particularly in the right knee.  He stated that the right knee pain was worse with climbing stairs, prolonged standing, and crouching, and it occasionally gave out.  Upon physical examination, there was moderate tenderness to palpation of the bilateral patella.  Active range of motion was full bilaterally without crepitus.  Right knee meniscal disease was suspected.

In February 2010, the Veteran had a VA examination of the knees.  He reported that his right knee gave out at times, with the most recent time being 2-3 weeks prior.  He also reported that his left knee locked at times, with the most recent occurring about two weeks prior and caused him to fall down, as well as giving out and weakness.  He stated that he had bilateral knee pain approximately 18-20 hours per day, with the left being more painful than the right, and with flare-ups occurring every couple of hours and lasting 20-30 minutes or more.  He used a combination of cane, Canadian crutches, walker, and knee sleeves.  The examiner noted that the Veteran walked with an antalgic gait favoring the right leg.  The right knee had some swelling and a small effusion with joint line tenderness medially and laterally.  Range of motion was zero degrees of extension to 120 degrees of flexion with some patellofemoral crepitus.  After three repetitions of movement, there was no decrease in the range of motion due to pain, fatigue, weakness, lack of endurance, or lack of coordination.  The left knee had a nontender scar, a small effusion, and joint line tenderness laterally more than medially.  Range of motion was 5 degrees of extension to 115 degrees of flexion.  After three repetitions of movement, flexion was decreased to 110 degrees and there was some fatigue and lack of endurance, but no lack of coordination.  The diagnosis was chondromalacia patellae of the bilateral knees with internal derangement.  VA x-rays of the knees taken later that month revealed no abnormalities of the right knee and changes consistent with early osteoarthritis of the left knee.

In March 2010, the Veteran had a VA orthopedic surgery consultation for evaluation of the bilateral knees.  Physical examination of the left knee revealed some synovial thickening but no significant effusion, and tenderness to the medial joint line and the collateral ligaments.  Range of motion was from zero degrees of extension to 130 degrees flexion.  The right knee had minimal tenderness to palpation and range of motion was from zero degrees of extension to 130 degrees flexion.  X-rays showed no significant abnormality except form some degenerative changes, slightly more on the left than the right.  The Veteran was referred for physical therapy and strengthening exercises.

In October 2010, the Veteran's spouse, mother, and two friends submitted lay witness statement.  The Veteran's spouse, J.S., stated that they had to plan ahead of time when they went anywhere that involved walking because the Veteran could only walk for a couple of blocks before he had to sit down to rest his knees.  She stated that she witnessed him fall a number of times when he was walking because one of his knees gave out, and that he was in constant pain.  The Veteran's mother, R.S., asserted that she had watched the Veteran become increasingly disabled over the years.  She stated that he was in intense pain and continued to seek relief for years to no avail.  The Veteran's friends, J.H. and S.H., stated that the Veteran injured his knees during his military service and then worked a physical job in the lumber business for 20 years after service, which created life-long injuries to his knees.  They stated that the Veteran's quality of life has been negatively affected his quality of life.

In November 2010, the Veteran had MRIs of his knees at VA.  Results showed postoperative appearance of the lateral meniscus in one knee and chondral degeneration most prominently involving central trochlear cartilage.  The other knee showed a lateral meniscal tear with early associated chondral heterogeneity.  A treatment record from January 2011 indicates that the meniscus tear was in the right knee.

In March 2011, the Veteran reported bilateral knee pain and swelling, with the left hurting more than the right.  He was assessed as not being a surgical candidate.  In November 2011, the Veteran reported having that his left knee had been swollen and painful for the past 10-12 hours.  Three days later the knee was found to be swollen and tender with almost no range of motion.  It also felt slightly warm and was slightly reddened.  In early December, approximately two weeks after he reported pain in November, the Veteran reported that the left knee was still swollen and painful, and that it "pop[ped] out" intermittently.  Two days later, the Veteran had x-rays and an MRI of the left knee.  The treating VA orthopedic surgeon noted that the Veteran had flexion to about 80 degrees before he had pain and was tender to palpation superior to the patella.  X-rays were unremarkable, and the MRI revealed a partial tear of the superficial fibers of the distal quadriceps tendon at the patellar insertion, a grade 2 strain of the vastus medialis and low grade strains of other quadriceps muscles, and focal cartilage defect in the central trochlea.  

In August 2012, the Veteran reported that his bilateral knee pain had continued to get worse.  He could not climb stairs without having support and climbed stairs one flight at a time.  He also reported having episodes of falling when his knee locked and gave way.  He stated that standing for even short periods of time caused his knees to swell.

In April 2013, the Veteran reported to a private physician, Dr. J.V., that he had bilateral knee pain.  MRIs were taken, which showed the left knee had borderline communicating tears in the posterior horns and mid zones of the medial and lateral menisci and mild chondromalacia of the lateral patellar facet, and mild chondromalacia of the lateral patellar facet.  The right knee had myxoid degeneration of the posterior horn lateral meniscus with equivocal superior surface penetration, no discretely delineated tear (aside from a tiny horizontal peripheral zone component at the mid zone lateral meniscus), and slight lateral subluxation with mild chondromalacia of the lateral patellar facet.

The Veteran also sought treatment at VA in April 2013, at which time he was noted to return after a long absence.  He reported bilateral knee pain, with the left greater than the right.  He stated that he could no longer exercise and was gaining weight.  He was using a cane every day and a mobility scooter.  He reported catching and popping in his knees.  Upon physical examination, he did not have an effusion in either knee.  He had full extension and flexion to about 115 degrees.  X-rays showed minimal arthritic change on both knees.  The treating orthopedic surgeon indicated that he had "quite a bit of symptoms and clearly his main problem is his weight."  In May 2013, the Veteran reported that his right knee was doing a lot of popping lately, and it caused a lot of pain when he tried to straighten his leg.

In October 2013, a VA doctor completed a lower extremities impairment questionnaire for the SSA.  He indicated that the Veteran's symptoms included bilateral limited range of motion with pain on end point, tenderness at the anterior patellar region, swelling and effusion, and abnormal posture.  He also stated that the Veteran required use of a cane to ambulate, and could not sit or stand at a job for longer than one hour at a time.

In January 2014, the Veteran reported having pain bilaterally but in the left more than the right.  The left knee pain was medial and lateral, and the right knee pain was medial.  Both knees had a range of motion from zero degrees to 125 degrees.  The left knee had a palpable "pop" at the medial joint line.  An MRI of the right knee showed some tearing of the medial meniscus and likely a lateral meniscal tear.  In February 2014, the Veteran stated that his right knee was locking and he needed his wife to physically help him unlock it.  Upon physical examination, he could full extend his knee and had flexion to approximately 130 degrees.  Arthroscopic surgery was discussed.

The Veteran's spouse, J.S., submitted another statement in September 2014, stating that the Veteran used an electric scooter, knee braces, and a cane to "get around" and help keep him from falling.  She also stated that he was on social security disability and that the insurance company installed a handicap ramp on the front of their house.  She indicated that the Veteran had a hard time recovering and with pain management after long driving trips.

The Veteran had his most recent VA knees examination in November 2014.  He reported having nearly constant pain in the anterior knee caps, and at times a stabbing "hot poker" pain on the lateral surface of the left knee.  He stated that the left knee felt worse than the right knee and that he had flare-ups with repetitive use.  The Veteran also indicated that he was mainly home-bound, used an electric scooter or cane to get around, and took hydrocodone and/or Tylenol approximately every other night to sleep.  The examiner indicated that was an audible clicking/popping sound from the knees, and that examination of the knees revealed palpational tenderness on the medial aspect of the knees bilaterally.  Range of motion was noted to be normal (zero to 140 degrees of flexion) and there was no swelling, pain, or additional functional loss or range of motion after three repetitions noted on examination.  The examiner indicated that she was unable to say that pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability with flare-ups without resort to mere speculation.  The examiner also reported that there was not a history of recurrent subluxation or effusion in either knee, and that there was no joint instability in either knee.  X-rays showed mild medial compartment narrowing of the right knee and patellofemoral osteoarthritis bilaterally, which was likely the progression of the previously diagnosed chondromalacia of the knees.  The Veteran also had distal quadriceps enthesopathy bilaterally, with the left greater than the right.  The reviewing radiologist noted that the overall findings were similar to compared to the x-rays taken in April 2013.

Finally, in October 2015, the Veteran testified in a Board hearing that he was having a lot of pain and swelling, and it was hard to walk.  He stated that he had a scooter, walker, cane, ramp on his house, and scooter lift, and that walking, sitting, driving too much, and standing too much made the pain worse.  To alleviate pain, the Veteran stated he used ice, meditation, and the hot tub.  His wife testified that the Veteran was offered knee surgery but there was only a 50 percent chance the surgery would help, so he chose not to have surgery.  The Veteran indicated that he has stopped doing most activities because of his knees, and mostly sat on the couch.  The Veteran and his spouse stated that he fell at home constantly because his knees gave out, particularly when he was not wearing his knee braces.  The Veteran testified that he last worked in 2009.  He worked at a saw mill as the head sawer.  He stated that he sat down to perform his job, but was required to use a lot of buttons and controls with his feet and hands and eventually he could not do that anymore.  He noted that he was receiving social security disability, and the Board notes that he was also granted entitlement to individual unemployability by reason of service-connected disabilities (TDIU) effective May 22, 2014.

The evidence does not show moderate recurrent subluxation or lateral instability, flexion limited to 30 degrees, or extension limited to 15 degrees at any time during the period of appeal to warrant a higher rating under Diagnostic Codes 5257-5010.  Rather, the evidence reflects that at most, flexion was limited to 110 degrees and there was full extension in both knees.  In addition, there is no evidence of moderate recurrent subluxation or lateral instability.  The Board has considered that the Veteran's left knee was found to have extension limited to 5 degrees, but notes that in November 2009 and March 2010, before and after the examination, the Veteran was found to have extension limited to zero degrees.  Since the February 2010 examination, he has never been found to have limitation of extension in either knee.  

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Mitchell, Burton, and DeLuca, supra.  In this case, the Veteran reported having daily knee pain and increased pain with prolonged standing and walking.  The Board observes, however, that the current 10 percent ratings for the left knee disability under Diagnostic Codes 5257-5010 contemplates the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance.  Significantly, the examinations performed repetitive testing and considered the point at which the Veteran demonstrated pain on motion.  Even considering those factors, the Veteran did not exhibit flexion limited to 30 degrees, extension limited to 15 degrees, or moderate recurrent subluxation or lateral instability.  Accordingly, consideration of other factors of functional limitation does not support the grant of a rating in excess of the 10 percent already assigned.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

However, the Board has also considered whether separate or increased ratings may be assigned under other diagnostic codes and finds that increased ratings of 20 percent under Diagnostic Code 5258 for meniscal tears with frequent episodes of locking pain and effusion into the joint are warranted for the entire period of appeal in lieu of the 10 percent ratings under Diagnostic Codes 5257-5010.  The Veteran has consistently reported symptoms of bilateral knee locking and catching, and has been found to have bilateral effusion into the joints as early as September 2009.  The Veteran was also found to have a right knee meniscal tear as early as December 2009, and a left knee meniscal tear in April 2013.

The Veteran may not be assigned separate ratings under both Diagnostic Code 5258 (dislocation of semilunar cartilage) and Diagnostic Code 5010 (traumatic arthritis, rated as degenerative arthritis).  The critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Diagnostic Codes 5258 and 5010 overlap in pain and locking as forms of limitation of motion.  In the case of Diagnostic Code 5258, limitation of motion is reflected by the symptoms or findings of pain, locking, and effusion into the joint.  See also Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012) ("locking" is the sudden loss of ability to extend the knee and is usually painful and may be associated with an audible noise, such as a click or pop).  In the case of Diagnostic Code 5010, such limitation of motion is encompassed by the limitation of flexion or extension, including limitation of motion due to pain.  Both diagnostic codes overlap in "locking" as a form of limitation of motion that is usually accompanied by pain; therefore, the diagnostic codes both rate based on knee pain and limitation of motion due to pain.  See DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Were the Board to grant separate ratings under both Diagnostic Code 5258 and 5010, the Veteran would receive compensation under two different codes for the same manifestations of pain and limitation of motion, which would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  For these reasons, the Veteran is not entitled to separate disability ratings under both Diagnostic Code 5258 and 5010 for the pain and locking as forms of limitation of motion associated with the bilateral knee disabilities.

Furthermore, although the Veteran could potentially be rated separately under Diagnostic Codes 5257 and 5258, the weight of the competent and credible evidence demonstrates no recurrent subluxation or lateral instability.  The Veteran has reported subjective feelings of giving way, and the Board notes that in April 2013, Dr. J.V. found the right knee had a slight lateral subluxation; however, he was never found to have subluxation or instability in the treatment records before or since the April 2013 finding.  Significantly, the November 2014 VA examiner indicated that there was not a history of recurrent subluxation or effusion in either knee, and that there was no joint instability in either knee.  In addition, the January 2015 rating decision indicates that the 10 percent ratings were assigned based on painful or limited motion of a major joint group or group of minor joints, which is the rating criteria for Diagnostic Code 5010 (and not for Diagnostic Code 5257).

Finally, there is no medical evidence of ankylosis, removal of cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum that would support separate or increased evaluations under the criteria set forth in Diagnostic Codes 5256 (ankylosis), 5259 (removal of semilunar cartilage), 5262 (malunion or nonunion of the tibia and fibula), and 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  

In sum, for the entire period of appeal, the preponderance of the evidence is against the award of ratings in excess of 10 percent for the Veteran's left knee disability and right knee disability under Diagnostic Codes 5257-5010, but ratings of 20 percent are warranted under  Diagnostic Code 5258 for the entire period of the appeal, given the findings of frequent episodes of "locking," pain, and effusion into the joint.  

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, limitation of motion, locking, and effusion are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

For the entire period of appeal, an increased rating of 20 percent for the left knee disability under Diagnostic Code 5258 is granted.

For the entire period of appeal, an increased rating of 20 percent for the right knee disability under Diagnostic Code 5258 is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


